Citation Nr: 1806632	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left leg disability, to include as secondary to service-connected plantar warts of the bilateral feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision and an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously remanded this matter in May 2015 and May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a left leg disability, secondary to his service-connected bilateral foot plantar wart disability. Prior to adjudication, the Board finds a remand necessary.

In May 2017, the Board remanded this case, directing the RO to obtain an examination to determine whether or not the Veteran's plantar wart condition caused or aggravated his left leg disability. The May 2017 C&P examiner determined the Veteran's left knee condition was not caused by his plantar warts solely because "the medical literature does not support any relationship of bilateral plantar warts to bilateral knee condition." The Board finds this explanation inadequate because the examiner failed to address the Veteran's specific contention that the pain from the warts on his foot changes his gait and stride in a manner deleterious to his knee. Regardless of what the medical literature says, the examiner must still address the Veteran's contention in his specific situation. Furthermore, the examiner failed to address the Veteran's private physician's September 2011 contention that the Veteran's left leg disability is possibly related to his plantar-warts. Thus, a remand is necessary prior to adjudication.
Moreover, the Board notes that several of the most recent documents in the Veteran's file have been returned to the Board as undeliverable to sender. Accordingly, the RO should reach out to the Veteran's VSO to obtain the Veteran's most up-to-date mailing address and to request the Veteran's most up-to-date private medical records.

Accordingly, the case is REMANDED for the following actions:

1. Send a letter of inquiry to the Veteran and his VSO, requesting all pertinent information, to include mailing address.  Request the Veteran to identify and provide authorization for VA to obtain any outstanding VA and private medical records pertinent to the claims on appeal. 

2. Schedule the Veteran for an examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of his left leg condition. The examiner is asked to review the claims file and provide the following information:

(a) Is it as least as likely as not (50 percent or greater probability) that the left leg disability was incurred in or is otherwise related to the Veteran's service?

(b) Is it as least as likely as not (50 percent or greater probability) that the left leg disability is proximately due to or caused by service-connected bilateral plantar warts? 

(c) Is it as least as likely as not (50 percent or greater probability) that the left leg disability is aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected bilateral plantar warts.

(d) If it is determined that there is another likely etiology for the Veteran's left leg disability, that should be stated.

(e) In reaching the determinations requested in subparts (a) through (d) the examiner is asked to comment upon the Veteran's private physician's comment that the Veteran's bilateral plantar warts may have caused or aggravated his left leg disability.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

3. Then, readjudicate the claim. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

